Case 1:17-cv-05588-DLI-CLP Document 27 Filed 06/20/19 Page 1 of 1 PageID #: 413


                                                                                   1325 Avenue of the Americas
                                                                                           19th Floor
                                                                                      New York, NY 10019
                                                                                212-752-8000 212-752-8393 fax
                                                                                                —
                                                                                           New Jersey
Leo V. Leyva                                                                                    —
Member                                                                                      Delaware
Admitted in NY and NJ                                                                           —
                                                                                            Maryland
Reply to New York Office
                                                                                                —
Writer’s Direct Line: 646-563-8930
                                                                                              Texas
Writer’s Direct Fax: 646-563-7930                                                               —
Writer’s E-Mail: lleyva@coleschotz.com                                                       Florida



                                                  June 20, 2019

Via Electronic Case Filing

Hon. Dora L. Irizarry
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

            Re:          Secured Asset Management, LLC v. Congregation Beth Joseph, Zwi
                         Dushinsky & Eli Katz et al.
                         Index No. 17-CV-5588 (DLI) (CLP)

Your Honor:

        We are the attorneys for the Plaintiff Secured Asset Management, LLC (“Secured Asset”) in
this commercial foreclosure action. Following up on our letter dated November 8, 2018, we write
regarding the pending motion and cross motion for summary judgment (the “Motions”). The
Motions were fully briefed and submitted to the Court on March 26, 2018. We respectfully request
that the Court kindly advise if Your Honor requires oral argument or any additional information
necessary to reach a determination. We are available should the Court have any questions and we
thank the Court for its time and attention to this matter.

                                                          Very truly yours,
                                                          COLE SCHOTZ P.C.

                                                          /s/ Leo V. Leyva

                                                          Leo V. Leyva

CC: All Counsel, Via ECF




                                              www.coleschotz.com
52577/0002-17467436v1
